DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims remain rejected with a non-statutory double patenting rejection.

Notice to Applicant
In the amendment dated 09/21/2021, the following has occurred: claims 1, 8, and 15 have been amended; claims 5, 12, and 19 remain canceled; claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 have remained unchanged; and no new claims have been added.
Claims 1-4, 6-11, 13-18, and 20 are pending.
Effective Filing Date: 09/07/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims to overcome the previous 101 rejections given to the claims. Accordingly, Examiner withdraws the previous 35 U.S.C. 101 rejections.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 13, and 21 of co-pending Application No. 15/452,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Limitations of claim 1 of the present invention correspond to claim 1 of the reference application. The current invention discloses determining an anatomical region of a first medical imaging study, the first medical imaging study corresponding to a patient; (first 4 limitations of claim 1 of the reference application) after the anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein the first plurality of keywords comprises a name of the anatomical region supplemented with one or more additional keywords via machine learning comprising deep learning or association rule learning, the machine learning being trained to determine body part-to-keyword associations from labelled images and user corrections to the body part-to-keyword associations; (fifth limitation of claim 1 of the reference application) (sixth limitation of claim 1 of the reference application) applying the one or more rules to a plurality of prior studies of the patient having occurred before the first medical imaging study, thereby filtering the plurality of prior studies to a filtered set of prior studies; (seventh limitation of claim 1 of the reference application) accessing the filtered set of prior studies; (eighth limitation of claim 1 of the reference application) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies; (ninth limitation of claim 1 of the reference application) for each prior study in the filtered set of prior studies, when at least one of the one or more keywords from the filtered set of prior studies are in common with at least one of the one or more additional keywords, selecting that prior study for pre-fetching thereby further filtering the filtered set of prior studies; (tenth limitation of claim 1 of the reference application) and pre-fetching any selected studies of the filtered set of prior studies for display to a user (eleventh limitation of claim 1 of the reference application).
Limitations of claim 8 of the present invention correspond to claim 13 of the reference application. The current invention discloses determining an anatomical region of a first medical imaging study, the first medical imaging study corresponding to a patient; (first 4 limitations of claim 13 of the reference application) after the (fifth limitation of claim 13 of the reference application) receiving one or more rules from a user for determining one or more regions and one or more modalities to pre-fetch, the one or more rules based on a modality of the first medical imaging study, wherein the one or more rules assign each exam type of a plurality of exam types to a unique anatomical region; (sixth limitation of claim 13 of the reference application) applying the one or more rules to a plurality of prior studies of the patient having occurred before the first medical imaging study, thereby filtering the plurality of prior studies to a filtered set of prior studies; (seventh limitation of claim 13 of the reference application) accessing the filtered set of prior studies; (eighth limitation of claim 13 of the reference application) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies; (ninth limitation of claim 13 of the reference application) for each prior study in the filtered set of prior studies, when at least one of the one or more keywords from the filtered set of prior studies are in common with at least one of the one or more additional keywords, selecting that prior study for pre-fetching thereby further filtering the filtered set of prior studies; (tenth limitation of claim 13 of the reference application) and pre-fetching any selected studies of the filtered set of prior studies for display to a user (eleventh limitation of claim 13 of the reference application).
Limitations of claim 15 of the present invention correspond to claim 21 of the reference application. The current invention discloses an image archive, (first limitation of claim 21 of the reference application) a display, (second limitation of claim 21 of the reference application) a computing node having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: (fourth limitation of claim 21 of the reference application) determining an anatomical region of a first medical imaging study, the first medical imaging study corresponding to a patient; (fifth through eighth limitations of claim 21 of the reference application) after the anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein the first plurality of keywords comprises a name of the anatomical region supplemented with one or more additional keywords via machine learning comprising deep learning or association rule learning, the machine learning being trained to determine body part-to-keyword associations from labelled images and user corrections to the body part-to-keyword associations; (ninth limitation of claim 21 of the reference application) receiving one or more rules from a user for determining one or more regions and one or more modalities to pre-fetch, the one or more rules based on a modality of the first medical imaging study, wherein the one or more rules assign each exam type of a plurality of exam types to a unique anatomical region; (tenth limitation of claim 21 of the reference application) applying the one or more rules to a plurality of prior studies of the patient having occurred before the first medical imaging study, thereby filtering the plurality of prior studies to a filtered set of prior studies; (eleventh limitation of claim 21 of the reference application) accessing the filtered set of prior studies; (12th limitation of claim 21 of the reference application) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies; (13th  limitation of claim 21 of the reference application) for each prior study in the filtered set of prior studies, when at least one of the one or more keywords from the filtered set of prior studies are in common with at least one of the one or more additional keywords, selecting that prior study for pre-fetching thereby further filtering the filtered set of prior studies; (14th limitation of claim 21 of the reference application) and pre-fetching any selected studies of the filtered set of prior studies for display to a user (15th limitation of claim 21 of the reference application).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626